DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the duct" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  Note, claims 2-10 depend upon claim 1 and are therefore at least inherently included in this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al. (U.S. Publication 2021/0033471).
In reference to claim 1, Nakamura et al. discloses an image display apparatus (see paragraphs 2, 31-32 and Figures 1-2 wherein Nakamura et al. discloses an image display device that can display a thermal image indicating temperatures of a subject.) comprising:
a display section having a screen for displaying a thermal image in which temperature distribution on a subject is represented by colors, the subject including a pipe or the like for a fluid to flow therein and a surrounding environment where the pipe or the like is provided (see paragraphs 3, 33, 42-43 and Figures 2-4 wherein Nakamura discloses the thermal image of the subject representing for example, a section of abnormal heating in a pipe.  Nakamura discloses the image display device comprising a display configured for example with a EL or LCD type display screen.  Nakamura further discloses the image display device simultaneously displaying a thermal image based on an infrared image captured by an infrared camera and a visible image captured by a visible light, the infrared image in which a color of each pixel in the image is set based on a temperature and distribution of temperature throughout the subject (e.g. pipe.).  Note, it is clear from at least the Figures, 3-4, of Nakamura that a “surrounding environment” of the subject (e.g. pipe) is inherently also displayed in the output of Nakamura’s image display device.); and 
a control section configured to control the display section, the control section being configured to (see paragraphs 32, 38 and #11 of Figure 2 wherein Nakamura discloses the image display device comprising a controller which is configured to control a whole operation of the device.):
set, as a first temperature, a temperature obtained from the thermal image at a first position contained in a first image corresponding to the surrounding environment in the thermal image, and set, as a second temperature, a temperature obtained from the thermal image at a second position contained in a second image corresponding to the duct or the like in the thermal image (see paragraphs 43-45, 49 and Figure 4 wherein Nakamura discloses allowing for a touch operation or drag operation by a user to set a pointer to a specific pixel in the thermal image.  Nakamura then discloses the display showing a specific temperature for the pixel pointed by the pointer.  Nakamura explicitly gives the example of setting the pointer to a power supply adapter in an exemplary thermal image of a laptop personal computer.  Nakamura further discloses showing a temperature information window that displays numerical temperature values of pixels in a specific MxN pixel region of the pointer.  Note, it is clear that the user may drag the pointer to specify pixels of any subject in the thermal image including an objection of interest while the temperature information window shows “surrounding environment” temperatures.  In other words, Nakamura’s pointer specified temperature can be seen as equivalent to Applicant’s “second temperature…at a second position” while the temperature information window specifies a plurality of “first temperature(s)…at a first position(s)…corresponding to the surrounding environment…”);
calculate an upper limit and a lower limit of a temperature range by using the first temperature and the second temperature (see paragraphs 49-50, 61, 70, 72-76 and Figures 4, 7 and 12 wherein Nakamura discloses showing a temperature information window that displays numerical temperature values of pixels in a specific MxN pixel region of the pointer.  Nakamura also discloses a process of setting the correspondence relation between colors used for display in the thermal image and the actual temperatures.  Nakamura discloses setting a width of temperature ranges comprising a temperature lower limit value and a temperature upper limit value.  Nakamura explicitly discloses both to be based on the temperature of the pixel set by the pointer position and the width.); and
control the display section to display the thermal image such that the temperature distribution on the subject is represented by colors within the temperature range having the upper limit and the lower limit that have been calculated (see paragraphs 70-76, 83, 85, 86, 88 and Figures 4, 8 13 and 16 wherein Nakamura discloses showing a temperature information window that displays numerical temperature values of pixels in a specific MxN pixel region of the pointer.  Nakamura discloses a process of changing the coloring temperature range, updating lower and upper limits, regenerating and displaying thermal image data using the updated limits and displaying the temperature information window with the updated colors/information.)).
	 In reference to claim 4, Nakamura discloses all of the claim limitations as applied to claim 1 above.  Nakamura discloses allowing for a touch operation or drag operation by a user to set a pointer to a specific pixel in the thermal image and showing a specific temperature for the pixel pointed by the pointer (see paragraphs 43-45, 49 and Figure 4).  Nakamura further discloses showing a temperature information window that displays numerical temperature values of pixels in a specific MxN pixel region of the pointer (see paragraph 49).  Note, if the temperature information window is set using the pointer therefore the Examiner interprets the “surrounding” temperatures to at least inherently be regenerated or “reset” when a new pointer pixel is chosen.
	In reference to claim 6, Nakamura discloses all of the claim limitations as applied to claim 1 above.  Nakamura discloses the temperature information window showing numerical temperature values overlaid upon gradations of colors (see at least Figures 12-13).  Nakamura discloses the colors displaying a 256 gradation palette (see paragraph 70) of which the Examiner interprets equivalent to at least Applicant’s “variations in at least one of….lightness.”
In reference to claim 7, Nakamura discloses all of the claim limitations as applied to claim 6 above.  Nakamura discloses the colors displaying a 256 gradation palette (see paragraph 70).  Nakamura further discloses utilizing an average temperature of a pixel region as the temperature from which the limits are computed (see paragraph 115) thus, the Examiner interprets, using the limit formulae see in paragraphs 74-75 of Nakamura, temperatures displayed within a temperature information window would both represent values higher than the limit and lower than the low limit.
In reference to claim 10, Nakamura discloses all of the claim limitations as applied to claim 1 above.  Nakamura explicitly discloses the image display device in form of a tablet terminal, smartphone or laptop PC (see at least paragraph 111).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Publication 2021/0033471).
In reference to claim 2, Nakamura discloses all of the claim limitations as applied to claim 1 above.  Nakamura discloses showing a temperature information window that displays numerical temperature values of pixels in a specific MxN pixel region of the pointer (see paragraph 49).  Nakamura discloses setting a width of temperature ranges comprising a temperature lower limit value and a temperature upper limit value (see paragraphs 73-76).  Nakamura explicitly discloses both to be based on the temperature of the pixel set by the pointer position and the width using specific formulas (see paragraphs 74-76).  Nakamura does not explicitly disclose however utilizing a temperature of a pixel in the surrounding area (e.g. “second temperature”) of the region as a variable in the equations for setting the limits.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to allow for a multitude of different “set points” for variables calculating limits of the pixel region in Nakamura.  Further support for this modification stems from the fact that Nakamura already explicitly discloses allowing for selection of a temperature that the limits are based upon.  Applicant has not disclosed that therefore providing an additional or second temperature provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with region “width” computation and utilization techniques of Nakamura because the exact manner or computations involved in setting the thermal temperature/color “window” is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Nakamura to obtain the invention as specified in claim 2.
In reference to claim 3, Nakamura discloses all of the claim limitations as applied to claim 2 above.  Nakamura further discloses the limit computations to include a “W” variable representing a width of the coloring temperature range (see paragraphs 74-76 and 79-80).
In reference to claim 5, Nakamura discloses all of the claim limitations as applied to claim 1 above.  Nakamura does disclose displaying a slider user interface set to the width W of the color temperature range, the slider having a shape that is rectangular and allows for setting upper and lower limits along the x-axis of the slider using “knobs” (see paragraph 81 and Figures 13-14) and, “longer” on a “side in an increasing or decreasing direction” with “one end of the longer side corresponds(ing) to the upper limit and the other end of the longer side corresponds(ing) to the lower limit.”  Although Nakamura does disclose displaying the slider on the user interface, it is not explicitly disclosed as “superimposed on the thermal image.”  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the placement and display of the slider type user interface of color temperature range in Nakamura in order to display it in a multitude of different positions/areas of the shown interface including overlaid upon the displayed thermal image.  Applicant has not disclosed that explicitly overlaying the slider upon the thermal image vs. displaying the slider in another area, for example, provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with slider displaying techniques as disclosed by Nakamura because the exact placement and display configuration of the slider is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Nakamura to obtain the invention as specified in claim 5.
In reference to claim 9, Nakamura discloses all of the claim limitations as applied to claim 1 above.  Nakamura further discloses the image display device simultaneously displaying a thermal image based on an infrared image captured by an infrared camera and a visible image captured by a visible light (see paragraphs 42-43).  Nakamura discloses displaying the visible image adjacent to the thermal image (see M1, M2 in Figure 3, for example).  Nakamura does not explicitly disclose the visible light image displayed superimposed on the thermal image however.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to display the image data in a multitude of different configurations including superimposed one upon another or even partially overlapping one another.  Applicant has not disclosed that explicitly overlaying the visible image upon the thermal image provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the image displaying techniques of Nakamura because the exact configuration and display of the image data is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Nakamura to obtain the invention as specified in claim 9.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
10/21/22